EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Ruzich (Reg. No. 54,416) on 01/07/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method comprising: 
generating a messaging stream where one or more messages are exchanged between a bot and a user; 
receiving a message from the user to the bot; 
determining that the message is a request for a service to be provided by the bot; 
providing an animated object in the messaging stream, wherein the animated object includes a graphical representation of a product associated with the service; and 
a request for the service to show motion of the product.

8. (Currently Amended) A non-transitory computer-readable medium with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
generating a messaging stream where one or more messages are exchanged between a bot and a user; 
receiving a message from the user to the bot; 
determining that the message is a request for a service to be provided by the bot; 
providing an animated object in the messaging stream, wherein the animated object includes a graphical representation of a product associated with the service; and 
modifying a display of the animated object based on [[the]] a request for the service to show motion of the product.

15. (Currently Amended) A system comprising: 
one or more processors; and 
a memory coupled to the one or more processors that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
generating a messaging stream where one or more messages are exchanged between a bot and a user; 
receiving a message from the user to the bot; 

providing an animated object in the messaging stream, wherein the animated object includes a graphical representation of a product associated with the service; and 
modifying a display of the animated object based on [[the]] a request for the service to show motion of the product.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175